NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

LEE HOLLAND, JR.,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, __
Respondent-Appellee.

2011-7198

Appeal from the United States Court of Appeals for
Veterans Claims in 09-1481, Judge Bruce E. Kasold.

ON MOTION

Before NEvvb/IAN, LINN, and REYNA, Circu,it Judges.
PER CURIAM.
0 R D E R

Lee Holland, Jr. moves for reconsideration of this
court’s January 13, 2012 order dismissing his appeal as
untimely.

Upon consideration thereof,

HOLLAND V. DVA

IT Is ORDERED THAT:

The motion is denied.

JUN 0 `f 2012

Date

cc: Lee Ho11and, Jr.

Joshua E. Kurland, Esq.

s19

FoR THE CoURT

/s/ J an Horbaly
J an Horbaly

Clerk

F
U.S. COURT ||J‘FEA|?PEALS FDR
THE FEDERAL C|RCUI`|'

JUN 0 7 2012
JANHDRBA|.Y
ClEBK

n